DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 4-11, 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: each of the independent control logic is configured to:  when the control code corresponding to the command is present in the temporary storage, access the temporary storage and acquire the control code from the temporary storage; and when the control code corresponding to the command is not present in the temporary storage, access the common memory and acquire the control code from the common memory, and a combination of other limitations in the independent claims.

Independent claim 11 comprises similar allowable content as that of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827